      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 1 of 9 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 STRUCTURAL IRON WORKERS LOCAL           )
 NO. 1 PENSION FUND,                     )
                                         ) CASE NO.: 19-CV-2034
                        Plaintiff,       )
          vs.                            ) JUDGE:
                                         )
 CHICAGO STEEL CONSTRUCTION, LLC, an ) MAGISTRATE JUDGE:
 Illinois Limited Liability Company; and )
 CHICAGO DECKING, INC., an Indiana       )
 Corporation,                            )
                                         )
                        Defendants.      )


                                        COMPLAINT

       NOW COMES the Plaintiff, the STRUCTURAL IRON WORKERS LOCAL NO. 1

PENSION FUND, by and through its attorneys, JOHNSON & KROL, LLC, complaining of the

Defendants, CHICAGO STEEL CONSTRUCTION, LLC and CHICAGO DECKING, INC., and

alleges as follows:

                               JURISDICTION AND VENUE

1.     Count I and II of this action arises under Sections 502 and 515 of the Employee Retirement

       Income Security Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145)

       and Section 301 of the Labor-Management Relations Act. (29 U.S.C. § 185). The Court

       has jurisdiction over the subject matter of this action pursuant to 29 U.S.C. §§ 185(c),

       1132(e)(1), and 1145, as well as 28 U.S.C. § 1331.

2.     Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the STRUCTURAL

       IRON WORKERS LOCAL NO. 1 PENSION FUND (“Pension Fund”), the Structural Iron

       Workers Local No. 1 Welfare Fund, the Structural Iron Workers Local No. 1 Annuity Fund,

       the Apprenticeship Training and Journeyman’s Retraining Fund, the National I.W.


                                          Page 1 of 9
     Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 2 of 9 PageID #:2



     Apprenticeship Fund, and the Local No. 1 Scholarship Fund (collectively, the “Trust

     Funds”) are administered at 7700 Industrial Drive, Forest Park, Illinois 60130, and pursuant

     to 28 U.S.C. §1391(b)(2) in that a substantial part of the events or omissions giving rise to

     Plaintiff’s claims occurred in the Northern District of Illinois, Eastern Division.

                                          PARTIES

3.   The Trust Funds receive contributions from numerous employers pursuant to collective

     bargaining agreements between employers and the Local Union No. 1 of the International

     Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers (“Union”)

     and, therefore, are multiemployer plans under 29 U.S.C. § 1002.

4.   The Trust Funds were established and are administered pursuant to the terms and

     provisions of certain Agreements and Declarations of Trust (the “Trust Agreements”).

5.   The Pension Fund is required to receive, hold, and manage all monies required to be

     contributed to the Trust Funds and is the authorized collection agent under the Principal

     Agreement and Trust Agreements for contributions and deductions to the Trust Funds and

     Union required under the Principal Agreement.

6.   Pursuant to 29 U.S.C. §1132(a)(3), the Pension Fund is authorized to bring this action on

     behalf of its participants and beneficiaries for the purpose of collecting unpaid

     contributions and wages.

7.   The Union is the bargaining representative of CHICAGO STEEL CONSTRUCTION, LLC

     (“CHICAGO STEEL”) and CHICAGO DECKING, INC. (“CHICAGO DECKING”)’s

     bargaining unit employees.

8.   The Defendant CHICAGO STEEL is an Illinois Limited Liability Company with its

     principal place of business located in Merrillville, Indiana.

9.   The Defendant CHICAGO DECKING is an Indiana Corporation with its principal place


                                          Page 2 of 9
      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 3 of 9 PageID #:3



      of business located in Merrillville, Indiana.

10.   The Defendants CHICAGO STEEL and CHICAGO DECKING are under common

      ownership and control and are joined together in this action under Rule 20(a)(2) of the

      Federal Rules of Civil Procedure in the interest of ensuring judicial economy and because

      common questions of law and fact will arise as it relates to the Defendants. Fed. R. Civ.

      Proc. 20(a)(2).

                            COUNT I
 BREACH OF THE COLLECTIVE BARGAINING AGREEMENT- CHICAGO STEEL

11.   Plaintiff re-alleges and incorporate the allegations contained in Paragraphs 1-10 of this

      Complaint with the same force and effect as if fully set forth herein.

12.   CHICAGO STEEL is an employer engaged in an industry affecting commerce that entered

      into a Compliance Agreement whereby it agreed to be bound by the provisions of the

      Principal Agreement for all times relevant to this action. (A copy of the Principal

      Agreement pertaining to Chicago Steel is attached as Exhibit 1); (A copy of the

      Compliance Agreement is attached as Exhibit 2).

13.   Through the agreements referred to in Paragraph 12, the Defendant CHICAGO STEEL

      also became bound by the provisions of the Trust Agreements.

14.   Pursuant to the provisions of the Principal Agreement and Trust Agreements, CHICAGO

      STEEL is required to make monthly reports of hours worked by covered employees and

      pay contributions to the Trust Funds at the negotiated rate.

15.   The monthly reports and contributions during all times relevant were due on or before the

      fifteenth (15th) day of the calendar month following the calendar month during which the

      work was performed.

16.   Pursuant to Section 502(g)(2) of ERISA, the Principal Agreement and Trust Agreements,

      employers who fail to submit their monthly contribution reports and contributions to the

                                           Page 3 of 9
      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 4 of 9 PageID #:4



      Trust Funds on a timely basis are responsible for the payment of liquidated damages at a

      rate of twenty percent (20%) of the amount unpaid and interest at the rate of prime plus

      two percent (2%) per month for each month that contributions remain unpaid, plus any

      reasonable attorney’s fees and costs of maintaining suit.

17.   Pursuant to the Principal Agreement, CHICAGO STEEL is required to deduct union wage

      assessments (“union dues”) from its covered employees’ paychecks and remit payment of

      those union dues to the Pension Fund, as the collection agent for the Union.

18.   Pursuant to the Principal Agreement, CHICAGO STEEL is required to deduct $4.00 per

      hour of post-tax wages as a vacation account deduction from its covered employees’

      paychecks and remit payment of those vacation account deductions to the Pension Fund.

19.   Pursuant to the Principal Agreement, employers who are found to be delinquent through

      an audit are obligated to pay the full cost of the audit if the delinquencies exceed $2,500.

20.   A recently completed payroll compliance audit for the period of January 1, 2014 through

      September 30, 2018 revealed that CHICAGO STEEL owes the aggregate amount of

      $23,269.55 in unpaid contributions to the Trust Funds.

21.   As a result of CHICAGO STEEL’s failure to pay its contributions to the Trust Funds in a

      timely manner for the period of January 1, 2014 through September 30, 2018, CHICAGO

      STEEL owes liquidated damages and interest in the aggregate amount of $8,931.14 to the

      Trust Funds.

22.   CHICAGO STEEL is obligated to pay $2,856.47 in auditor’s fees incurred by the Trust

      Funds to complete the payroll compliance audit.

23.   CHICAGO STEEL has a continuing obligation to contribute to the Trust Funds.

24.   The Plaintiff has been required to employ the undersigned attorneys to collect the monies

      that are owed to the Trust Funds.


                                          Page 4 of 9
      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 5 of 9 PageID #:5



25.   The Plaintiff has complied with all conditions precedent in bringing this suit.

26.   CHICAGO STEEL is obligated to pay the reasonable attorney’s fees and court costs

      incurred by the Plaintiff pursuant to the Principal Agreement, Trust Agreements, and 29

      U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiff respectfully requests:

A.    That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO STEEL

      in the aggregate amount of $23,269.55 for unpaid contributions owed for the period of

      January 1, 2014 through September 30, 2018;

B.    That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO STEEL

      in the aggregate amount of $8,931.14 for liquidated damages and interest owed for the

      period of January 1, 2014 through September 30, 2018;

C.    That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO STEEL

      the aggregate amount of $2,856.47 for the audit fees associated with the payroll compliance

      audit pursuant to the Principal Agreement;

D.    That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO STEEL

      for any other contributions, union dues, vacation deductions, wages, liquidated damages

      and interest that are found to be due and owing in addition to the amounts identified by

      paragraphs A, B and C above;

E.    That Defendant CHICAGO STEEL be ordered to pay the reasonable attorney’s fees and

      costs incurred by the Plaintiff pursuant to the Principal Agreement, Trust Agreements, and

      29 U.S.C. §1132(g)(2)(D); and

F.    That Plaintiff has such other and further relief as the Court may deem just and equitable all

      at the Defendant CHICAGO STEEL’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).


                                          Page 5 of 9
      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 6 of 9 PageID #:6



                              COUNT II
      BREACH OF THE COLLECTIVE BARGAINING AGREEMENT – CHICAGO
                              DECKING

27.    Plaintiff re-alleges and incorporate the allegations contained in Paragraphs 1-26 of this

       Complaint with the same force and effect as if fully set forth herein.

28.    CHICAGO DECKING is an employer engaged in an industry affecting commerce that

       entered into a Compliance Agreement whereby it agreed to be bound by the provisions of

       the Principal Agreement for all times relevant to this action. (Exhibit 2); (A copy of the

       Compliance Agreement pertaining to Chicago Decking is attached as Exhibit 3).

29.    Through the agreements referred to in Paragraph 28, the Defendant CHICAGO DECKING

       also became bound by the provisions of the Trust Agreements.

30.    Pursuant to the provisions of the Principal Agreement and Trust Agreements, CHICAGO

       DECKING is required to make monthly reports of hours worked by covered employees

       and pay contributions to the Trust Funds at the negotiated rate.

31.    The monthly reports and contributions during all times relevant were due on or before the

       fifteenth (15th) day of the calendar month following the calendar month during which the

       work was performed.

32.    Pursuant to Section 502(g)(2) of ERISA, the Principal Agreement and Trust Agreements,

       employers who fail to submit their monthly contribution reports and contributions to the

       Trust Funds on a timely basis are responsible for the payment of liquidated damages at a

       rate of twenty percent (20%) of the amount unpaid and interest at the rate of prime plus

       two percent (2%) per month for each month that contributions remain unpaid, plus any

       reasonable attorney’s fees and costs of maintaining suit.

33.    Pursuant to the Principal Agreement, CHICAGO DECKING is required to deduct union

       wage assessments (“union dues”) from its covered employees’ paychecks and remit


                                           Page 6 of 9
      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 7 of 9 PageID #:7



      payment of those union dues to the Pension Fund, as the collection agent for the Union.

34.   Pursuant to the Principal Agreement, CHICAGO DECKING is required to deduct $4.00

      per hour of post-tax wages as a vacation account deduction from its covered employees’

      paychecks and remit payment of those vacation account deductions to the Pension Fund.

35.   Pursuant to the Principal Agreement, employers who are found to be delinquent through

      an audit are obligated to pay the full cost of the audit if the delinquencies exceed $2,500.

36.   A recently completed payroll compliance audit for the period of January 1, 2014 through

      September 30, 2018 revealed that CHICAGO DECKING owes the aggregate amount of

      $18,273.80 in unpaid contributions to the Trust Funds.

37.   As a result of CHICAGO DECKING’s failure to pay its contributions to the Trust Funds

      in a timely manner for the period of January 1, 2014 through September 30, 2018,

      CHICAGO DECKING owes liquidated damages and interest in the aggregate amount of

      $6,570.71 to the Trust Funds.

38.   CHICAGO DECKING is obligated to pay the $2,646.47 in auditor’s fees incurred by the

      Trust Funds to complete the payroll compliance audit.

39.   CHICAGO DECKING has a continuing obligation to contribute to the Trust Funds.

40.   The Plaintiff has been required to employ the undersigned attorneys to collect the monies

      that are owed to the Trust Funds.

41.   The Plaintiff has complied with all conditions precedent in bringing this suit.

42.   CHICAGO DECKING is obligated to pay the reasonable attorney’s fees and court costs

      incurred by the Plaintiff pursuant to the Principal Agreement, Trust Agreements, and 29

      U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiff respectfully requests:


                                          Page 7 of 9
      Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 8 of 9 PageID #:8



A.     That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO

       DECKING in the aggregate amount of $18,273.80 for unpaid contributions owed for the

       period of January 1, 2014 through September 30, 2018;

B.     That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO

       DECKING in the aggregate amount of $6,570.71 for liquidated damages and interest owed

       for the period of January 1, 2014 through September 30, 2018;

C.     That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO

       DECKING the aggregate amount of $2,646.47 for the audit fees associated with the payroll

       compliance audit pursuant to the Principal Agreement;

D.     That Judgment be entered in favor of Plaintiff and against Defendant CHICAGO

       DECKING for any other contributions, union dues, vacation deductions, wages, liquidated

       damages and interest that are found to be due and owing in addition to the amounts

       identified by paragraphs A, B and C above;

E.     That Defendant CHICAGO DECKING be ordered to pay the reasonable attorney’s fees

       and costs incurred by the Plaintiff pursuant to the Principal Agreement, Trust Agreements,

       and 29 U.S.C. §1132(g)(2)(D); and

F.     That Plaintiff has such other and further relief as the Court may deem just and equitable all

       at the Defendant CHICAGO DECKING’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).


                                                     Respectfully Submitted,

                                                     STRUCTURAL IRON WORKERS
                                                     LOCAL NO. 1 PENSION FUND

                                                     Lucas J. Habeeb - 6329755
                                                     One of Plaintiff’s Attorneys

Lucas J. Habeeb
JOHNSON & KROL, LLC
311 S. Wacker Drive, Suite 1050

                                           Page 8 of 9
     Case: 1:19-cv-02034 Document #: 1 Filed: 03/25/19 Page 9 of 9 PageID #:9



Chicago, IL 60606
(312) 757-5472
habeeb@johnsonkrol.com




                                    Page 9 of 9
